Citation Nr: 0531990	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  95-34 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

His appeal was previously before the Board in May 1997, May 
2000, December 2000, and September 2003, at which times the 
Board remanded the case for additional development.  The 
requested development has been completed to the extent 
possible, and the case returned to the Board for 
adjudication.

The Board notes that subsequent to the most recent 
supplemental statement of the case, the RO received 
additional evidence pertaining to the veteran's claim.  A 
review of that evidence reveals, however, that it is 
cumulative of evidence previously considered, in that it 
reflects current treatment for PTSD.  For that reason the 
case need not be remanded for the RO's consideration of the 
evidence in the first instance.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2005), as amended 
by Board of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects, 69 Fed. Reg. 53,807 (Sept. 3, 2004).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran did not serve in combat while in service.

3.  The in-service stressors claimed by the veteran are not 
credible or are not supported by corroborating evidence.

4.  In the absence of a verified stressor, a diagnosis of 
PTSD that is in accordance with 38 C.F.R. § 4.125(a) has not 
been established.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court held that a section 5103(a) notice must be provided to 
a claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in May 2004 and July 2005 by 
informing him of the evidence required to establish 
entitlement to service connection for PTSD.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the May 2004 and July 2005 notices were sent 
following the June 1995 decision, the veteran has had more 
than a year following the initial notice to submit additional 
evidence or identify evidence for the RO to obtain.  The 
veteran did not respond to either notice, although the RO 
received evidence submitted in support of a subsequent claim 
for service connection for other disabilities.  In 
adjudicating his appeal the Board will consider all the 
relevant evidence on a de novo basis and apply the benefit-
of-the-doubt standard of proof.  The Board finds, therefore, 
that the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005) (an error in the 
adjudicative process is not prejudicial unless it affects the 
essential fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The RO has obtained the veteran's service medical and 
personnel records, and the VA and private treatment records 
he identified.  The RO also requested verification of his 
claimed stressors from the United States Armed Services 
Center for Unit Records Research (CURR), and obtained a copy 
of his disability claims file from the Social Security 
Administration (SSA).  The veteran provided testimony before 
the RO's Hearings Officer in January 1996.  

The RO has not provided him a VA psychiatric examination.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that VA is not required to provide 
a medical examination or obtain a medical opinion if the 
record does not already contain evidence of an in-service 
event, injury, or disease.  In a claim for service connection 
for PTSD, the in-service stressor that caused the PTSD is the 
in-service injury.  That development is not required because 
"a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a psychiatric 
disorder, and he does not claim otherwise.  He claims to have 
developed PTSD after service as a result of events he 
experienced while on active duty.  The occurrence of the in-
service events to which he attributes his psychiatric 
symptoms is not, however, supported by corroborating 
evidence, which is required to establish entitlement to 
service connection for PTSD.  For this reason the Board finds 
that a psychiatric examination or opinion is not required in 
this case because no reasonable possibility exists that such 
assistance would aid in substantiating the claim, in that a 
psychiatric examination could not constitute evidence of an 
in-service stressor.  Duenas, 18 Vet. App. at 517; see also 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996) (a physician's 
statements pertaining to an in-service stressor cannot 
constitute verification of the stressor).

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2005).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

The Board notes that subsequent to initiation of the 
veteran's claim, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  
Prior to November 1996, VA relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defined and required specific 
symptomatology and stressors in diagnosing PTSD.  Effective 
in November 1996, VA adopted the diagnostic criteria in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) for evaluating mental disorders.  38 C.F.R. 
§ 4.130 (2005).  Pursuant to 38 C.F.R. § 3.304(f) as in 
effect in May 1994, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

The regulation was revised in 1999, effective March 7, 1997, 
(the date of the Court's holding in Cohen).  See Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32,807 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(2005)).  According to the revised regulation, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  If the veteran did 
not serve in combat, or if the claimed stressor is not 
related to combat, corroborative evidence of the claimed 
stressor is required.  Moreau, 9 Vet. App. at 395.

If the diagnosis of a mental disorder does not conform to the 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a) (2005).

When the veteran's claim was adjudicated in June 1995, the RO 
applied the original version of 38 C.F.R. § 3.304(f) in 
determining whether service connection was warranted.  The RO 
also provided that regulation to the veteran in the statement 
of the case and the supplemental statements of the case.  The 
RO did not consider the 1999 revision to the regulation, nor 
did the RO provide the revised regulation to the veteran.  
The Board finds, however, that as applied to the veteran's 
claim, there is no material difference between the two 
versions of the regulation.  Both versions of the regulation 
require verification of the in-service stressor, if the 
veteran did not serve in combat.  The Board further finds, 
therefore, that it may consider the original or revised 
regulation without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384 (1993) (the Board may not consider law 
not applied by the RO unless such action is not prejudicial 
to the veteran).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Factual Background

The veteran's service medical records are negative for any 
complaints or clinical findings related to a psychiatric 
disorder.  The records are also silent as to any reference to 
a head injury or a motor vehicle accident.  The records show 
that his only hospitalization was for epistaxis in November 
1970.  When treated in November 1970 the records do not 
reflect any evidence of trauma to the face or head, 
contusions, abrasions, or report of a head injury.  When 
examined for separation from service in September 1971, all 
body systems were normal.

The veteran's service personnel records show that his 
military occupational specialty (MOS) was carpenter.  He 
served in Vietnam from September 1970 to September 1971.  He 
was assigned to Company B, 46th Engineering Battalion from 
September 1970 to April 1971, and to Company B, 554th 
Engineering Battalion from April to September 1971.  He 
received the National Defense Service Medal and the Vietnam 
Campaign Medal.  The records indicate that he participated in 
an unnamed campaign.  The service personnel records contain 
no information pertaining to any motor vehicle accidents or 
personal injuries.

VA treatment records indicate that the veteran was treated in 
June 1975 for another episode of epistaxis, but make no 
reference to him having incurred a head injury.

He initially claimed entitlement to VA compensation benefits 
in October 1976, and did not then make any reference to any 
psychiatric problems.  In May 1980 he claimed entitlement to 
compensation benefits for the residuals of a head injury and 
a nervous condition.  His VA treatment records indicate that 
he was hospitalized in May 1980 due to gastrointestinal 
bleeding.  When hospitalized he reported having incurred a 
head injury in Vietnam and feeling nervous since he was 
separated from service, and he asked for a psychiatric 
referral.  He was then hospitalized at the VA Medical Center 
(MC) from June 1980 to February 1981 with a diagnosis of 
schizophrenia, undifferentiated type, severe.  While 
hospitalized he reported having nightmares about his 
experiences in Vietnam, but the records do not reveal any 
specific information about those nightmares.

The veteran was awarded SSA disability benefits in October 
1980, with an onset date of June 1980, based on a diagnosis 
of schizophrenia, chronic undifferentiated type.

He underwent a VA psychiatric examination in March 1981, 
which included psychological testing.  The psychological 
testing yielded a diagnostic impression of schizophrenia.  
During the psychiatric examination he reported having worked 
following his separation from service, until he developed 
gastrointestinal bleeding and had to be hospitalized.  
Following the psychological testing, the psychiatrist 
provided a diagnosis of chronic undifferentiated 
schizophrenia.  

The veteran continued to receive outpatient psychiatric 
treatment with a diagnosis of schizophrenia.  An October 1981 
treatment record indicates that he again reported having 
incurred a head injury while in service, after which he 
suffered from nose bleeds.  

The reports of psychiatric evaluations in September 1980 and 
March 1982, which were conducted in conjunction with his 
claim for SSA disability benefits, also resulted in a 
diagnosis of schizophrenia.  

In an August 1982 decision the Board denied entitlement to 
service connection for schizophrenia.

The veteran claimed entitlement to nonservice-connected 
pension benefits in June 1989 due to a nervous condition.  
Medical evidence developed in conjunction with that claim 
shows that he was hospitalized twice in 1989 with diagnoses 
of alcohol abuse, an adjustment disorder, and a depressive 
disorder.  He was again hospitalized from January to February 
1990 with a diagnosis of chronic undifferentiated 
schizophrenia.  

The RO provided him another VA psychiatric examination in 
March 1990.  The examiner then noted that, according to his 
treatment records, the veteran continued to receive treatment 
for substance abuse following his hospitalization in December 
1989.  The examiner did not acknowledge the hospitalization 
summaries or VA examination report showing a diagnosis of 
chronic schizophrenia.  During the examination the veteran 
complained of nightmares, but he did not indicate what the 
nightmares were about.  The examination in March 1990 
resulted in a diagnosis of a substance abuse disorder and an 
atypical depressive disorder.

Following the VA examination, the veteran was again 
hospitalized from May to June 1990 with diagnoses of chronic 
undifferentiated schizophrenia and cocaine abuse.  He 
continued to receive outpatient drug abuse treatment, and was 
again hospitalized from November to December 1990 for chronic 
undifferentiated schizophrenia and cocaine abuse, and from 
December 1990 to January 1991 for a substance abuse disorder 
with depressive features.

In a September 1992 decision the Board determined that the 
veteran was permanently and totally disabled for nonservice-
connected pension purpose due to his psychiatric disorder.

In May 1994 the veteran claimed entitlement to compensation 
benefits for PTSD.  He then reported having been "exposed to 
many situations/conditions leading to PTSD" while stationed 
at Long Binh, Quan Tri, and other locations in Vietnam.  He 
did not provide any specific information regarding any of 
those situations and/or conditions.

The VA treatment records indicate that in November 1993 he 
was suffering from a number of symptoms that he believed to 
be related to his service in Vietnam.  His therapist then 
entered an assessment of a schizoaffective disorder by 
history, to rule out PTSD, and to rule out a depressive 
disorder not otherwise specified.  He was hospitalized from 
April to May 1994 with diagnoses of dysthymia, a history of 
substance abuse, and a personality disorder.  He underwent a 
psychiatric evaluation in June 1994 in conjunction with his 
attempt to enter PTSD treatment.  The psychiatrist found his 
diagnosis to be unclear, and that there was considerable 
secondary gain to his presentation.  

He was referred for a psychological evaluation in July 1994 
due to complaints of "seeing visions, can't sleep, combat 
flashbacks, and can't participate with people."  He reported 
that he had had these problems since he was in service.  He 
also reported that, regardless of his MOS, he had worked 
primarily as an infantryman.  In addition, he reported having 
suffered a head injury while in Vietnam when he was struck in 
the head with a rifle, after which he was hospitalized for 
three weeks.  He further reported having received the Vietnam 
Cross of Gallantry, as well as the Vietnam Campaign Medal and 
the Vietnam Service Medal.

In evaluating the results of psychological testing, the 
psychologist found that there were indications that the 
veteran was trying to portray himself in a pathological 
manner, and that there was possible deliberate distortion of 
the test results.  The psychologist also found that, due to 
those distortions, the test results were unlikely to be a 
valid reflection of the veteran's experiences.  His test 
responses were indicative of active psychosis, depression, 
anxiety, delusional paranoia, and the occurrence of a past 
traumatic event that could be related to combat experiences.  
He self-reported symptoms of the three clusters indicative of 
PTSD (re-experiencing the trauma, avoidance, and arousal), as 
well as exposure to a traumatic event.  As a result of the 
evaluation the psychologist entered diagnoses for 
consideration of PTSD, major depressive episode, paranoid 
schizophrenia, and a somatoform disorder.

The veteran was evaluated by a VA psychiatrist in August 1994 
regarding his entrance in the PTSD treatment program, and the 
psychiatrist found that his symptoms represented a 
schizoaffective disorder.  She noted the prior diagnosis of 
schizophrenia, and determined that the veteran needed further 
evaluation to qualify for a diagnosis of PTSD.  The same 
psychiatrist evaluated him later in August 1994 and again 
found that his symptoms represented a schizoaffective 
disorder.  She found that ideas of reference, chronic 
hallucinations, and paranoid delusions were beyond a 
"simple" diagnosis of PTSD, and that many of his symptoms 
could be attributable to other diagnoses.  The psychiatrist 
allowed him to attend the PTSD therapy group, but not to 
enter the actual treatment program.

In January 1995 the RO asked the veteran to provide detailed 
information regarding his claimed stressors.  In a March 1995 
statement he reported that at the time the stressful event 
occurred he was assigned to the 554th Engineering Battalion 
at Suan Lok, and that his duty assignment was as a road and 
bridge builder.  In describing the stressful event he 
reported having been hit on the head and losing 
consciousness, after which he was hospitalized; seeing many 
dead bodies; and learning that some of his friends had been 
killed.  He did not provide the detailed information 
regarding these events, such as when they occurred or the 
names of other individuals involved.  He then submitted 
statements from his mother and a friend in which they 
described the change in his behavior after he returned from 
Vietnam.

During the January 1996 hearing the veteran testified that he 
was diagnosed with PTSD in 1975 (which is not shown by the 
contemporaneous records).  He denied receiving any treatment 
when he was separated from service.  When asked to describe 
the incidents he found stressful while in service, he stated 
that some of his friends had been killed and that while 
working on the roads they "got hit" or "they shot us."  He 
denied seeing anyone killed.  He stated that the worst thing 
was being struck on the head and bleeding from his nose.  He 
described being hospitalized for three weeks, being sent back 
to the field, and having another nose bleed that required him 
to be taken back to the hospital.  He indicated that he 
believed that the blow to his head had injured his brain, 
from which he continued to suffer after his separation from 
service.

As previously stated, the RO requested verification of the 
veteran's claimed in-service stressors from the CURR.  In a 
June 2000 response the CURR Director stated that the 
information the veteran had provided was not sufficient to 
conduct meaningful research, in that he had not provided the 
dates, location, or the names and unit designations of other 
individuals involved.  The Director also stated that the 
service department casualty data did not list the veteran as 
having been wounded in action.  Although the Director stated 
that morning reports could verify any individual who was 
wounded in action, the veteran does not claim to have 
incurred the head injury while in combat.

The VA treatment records indicate that the veteran continued 
to receive psychiatric treatment with diagnoses that included 
PTSD.  During an October 1999 psychiatric evaluation he 
reported having been hit in the head with something (he did 
not know what) causing injury to the forehead and a nose 
bleed, for which he was hospitalized.  That evaluation 
resulted in a diagnosis of major depressive disorder, 
recurrent; to rule out PTSD.  In May 2000 he complained of 
nightmares about Vietnam, which he described as being in a 
bunker at Christmas.  In December 2002 he stated that 
although he had previously had nightmares about being in 
combat in Vietnam, he was then having nightmares about his 
drug use in Vietnam.  During a psychiatric evaluation in 
September 2003 he reported having been in combat in Vietnam, 
and that he continued to have nightmares about Vietnam.

He underwent another mental health evaluation in October 2003 
for possible treatment in the PTSD program.  During that 
evaluation he described his traumas as having been struck in 
the head and being hospitalized because the bleeding would 
not stop.  He was unable to recall how he had been hit on the 
head.  He also described being involved in two truck 
accidents while in Vietnam, but was unable to provide any 
details regarding the accidents.  He reported performing 
guard duty every few nights, and not knowing who might sneak 
in and kill him.  He also reported watching other people in 
the streets, because he did not know who might kill him.  He 
saw helicopters shooting and killing people.  The therapist 
analyzed the criteria for a diagnosis of PTSD, and found that 
the veteran's symptoms satisfied those criteria.  She 
provided diagnoses of PTSD, a history of polysubstance abuse, 
a dysthymic disorder, a psychotic disorder not otherwise 
specified, and to rule out chronic paranoia.

In conjunction with a request to reopen his claim for service 
connection for back and head injuries, the veteran reported 
having been involved in two truck accidents while serving in 
Vietnam.  He also presented a statement from an individual 
with whom he purportedly served attesting to the occurrence 
of one of those accidents.  
Analysis

As an initial matter the Board notes that in the August 1982 
decision the Board denied entitlement to service connection 
for a psychiatric disorder, which was then diagnosed as 
schizophrenia.  That decision, however, has no bearing on the 
veteran's claim for service connection for PTSD, which was 
not diagnosed until many years later.  See Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996) (A claim that could not 
have been adjudicated prior to the original notice of 
disagreement because the disability had not yet been 
diagnosed is a new claim, although both the new and the prior 
diagnoses relate to mental disorders).  The issue of new and 
material evidence is not, therefore, relevant to the current 
appeal.  See 38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991) (if service connection 
for the claimed disability was previously denied, new and 
material evidence is required to reopen that claim).

In his statements and hearing testimony the veteran asserted 
that he has PTSD as the result of having incurred a head 
injury in Vietnam; seeing many dead bodies; learning that 
some of his friends had been killed; being shot at while 
working on roads and bridges; and performing guard duty.  He 
also reported to a number of mental health professionals 
that, although his MOS was "carpenter," he had been an 
infantryman and participated in combat in Vietnam.

If the evidence shows that the veteran engaged in combat, his 
statements are sufficient to establish the occurrence of the 
claimed stressor if his statements are credible and 
consistent with the circumstances, conditions, or hardships 
of such service.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
38 C.F.R. § 3.304(f) (2005).  In adjudicating a claim for 
service connection for PTSD based on in-service trauma, the 
Board must make a finding as to whether the veteran engaged 
in combat while in service.  Cohen, 10 Vet. App. at 145.

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

With the exception of his January 1996 testimony, the veteran 
has not recounted any incident in which he personally 
participated in events constituting an actual fight or 
encounter with a military foe.  Although he reported 
performing guard duty, and that he feared being attacked, he 
did not indicate that he ever encountered enemy forces while 
as a guard or in any other circumstance.  His service medical 
and personnel records do not reflect any combat assignments 
or activity, he was not given any citations or awards 
indicative of combat service, and he has not presented any 
lay evidence corroborating his characterization of his 
activities as "combat."  Although his personnel records 
show that he participated in an unnamed campaign, the records 
do not show that he did so in a combat, rather than a non-
combat, role.

During the January 1996 hearing, when asked by his 
representative whether he had ever seen anyone killed while 
he was working on the roads in Vietnam, he responded that 
"we got shot, you know, they shot us, but none of my friends 
got killed at that time."  He did not provide any other 
details regarding the alleged incident, such as who was 
shooting at whom, whether anyone was injured, or whether he 
or anyone else returned fire.  In addition, during his 
multiple mental health evaluations he did not describe being 
shot at while working on the roads as a stressor.  

The determination as to whether the veteran engaged in combat 
while in service is to be based on consideration of all the 
evidence of record; the Board is not required to accept the 
veteran's uncorroborated statement of having served in 
combat.  Cohen, 10 Vet. App. at 145-46.  In this case the 
veteran underwent extensive psychiatric evaluations and 
treatment from 1980 to 1993, and made no reference to any 
combat experiences or in-service trauma other than a head 
injury.  In November 1993 he apparently decided that his 
psychiatric problems were caused by his military service, and 
he then sought treatment for PTSD.  He claimed entitlement to 
service connection for PTSD in May 1994, prior to receiving 
the actual diagnosis.  When evaluated for acceptance in the 
PTSD treatment program in June 1994, the psychiatrist found 
that there was a significant element of secondary gain in his 
presentation.  For these reasons the Board finds that the 
veteran's assertion of having served in combat while in 
Vietnam, including being shot at while working on the roads, 
is not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  The Board further finds that the veteran did not 
serve in combat while in military service.

Because the veteran did not engage in combat while in 
service, the occurrence of his claimed stressors must be 
supported by corroborating evidence.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  He reported his primary stressor as 
being hit in the head, causing unconsciousness and a 
prolonged hospitalization.  His service medical records 
indicate that although he was hospitalized due to a nose 
bleed, there is no reference to any sort of head trauma.  The 
CURR was unable to provide corroborating evidence of any of 
the claimed stressors, nor has the veteran provided 
sufficiently detailed information to allow research of the 
service department's records.

The veteran has reported being involved in two truck 
accidents while in Vietnam, and in describing his in-service 
stressors to the therapist in October 2003 he included the 
two truck accidents.  He also presented a lay statement from 
an individual with whom he purportedly served verifying the 
occurrence of one of those accidents, and a photograph of one 
of the trucks he claims to have wrecked.  The statement and 
photograph were, however, presented in support of his claim 
for service connection for head and back injuries, not PTSD.  
The Board notes that the veteran has been pursuing claims for 
VA compensation benefits since October 1976, including 
previously denied claims for service connection for head, 
back, and psychiatric disorders, and that he made no 
reference to any truck accident prior to May 2002.  For these 
reasons the Board finds that his report of having suffered 
trauma as the result of a truck accident while in service is 
not credible.  Madden, 123 F.3d at 1481.  For that reason the 
lay statement regarding one of the truck accidents does not 
constitute credible supporting evidence of an in-service 
stressor having occurred.

The medical evidence reflecting a diagnosis of PTSD is based 
on the veteran's report of having incurred stressors while in 
service, none of which are substantiated by any other 
evidence.  To the extent that the diagnosis of PTSD is based 
on in-service stressors that are not verified, the diagnosis 
is based on the veteran's reported history and not his 
documented history.  A medical opinion that is based on 
reported history, rather than documented history, is not 
probative.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
For that reason the Board finds that a diagnosis of PTSD that 
is in accordance with 38 C.F.R. § 4.125(a) has not been 
established.  Because the occurrence of none of the veteran's 
credible stressors is supported by corroborating evidence, 
remand of the case to substantiate the diagnosis based on a 
verified stressor is not warranted.

In summary, the occurrence of any credible stressors reported 
by the veteran is not supported by corroborating evidence.  
Because the diagnosis of PTSD was based on uncorroborated 
history as reported by the veteran, a diagnosis of PTSD that 
is in accordance with 38 C.F.R. § 4.125(a) has not been 
established.  The Board finds, therefore, that the criteria 
for a grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


